DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This Office Action is responsive to Applicant's Amendment and Remarks, filed 11 Jul 2022, in which claims 1, 26, 32, and 36 are amended to correct informalities.

This application is the national stage entry of PCT/KR2018/014943, filed 29 Nov 2018; and claims benefit of foreign priority document KOREA KR10-2017-0161545, filed 29 Nov 2017; this foreign priority document is not in English.

Claims 1 and 23-41 are pending in the current application and are examined on the merits herein.

	The following grounds of rejection are reiterated.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Amended Claims 1 and 23-41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Each of claims 1 and 23-41 recites a "pharmaceutical composition for preventing or treating" (emphasis added) a disease or condition. For example, claim 1 recites "A pharmaceutical composition for preventing or treating retinal disease comprising a compound represented by Chemical Formula 1 or a pharmaceutically acceptable salt thereof as an active ingredient..." (emphasis added) There recitation of this intended use, for example of preventing retinal disease, renders the claim indefinite because the specification does not define what structure results in preventing such diseases or conditions. For example, the specification at working examples 1 and 2 at pages 25-39 describe the structural features of compositions which can treat certain diseases or conditions, but provides no description of structural features which result in a composition which fully prevents such diseases or conditions. Jacobs (WO 2012/125400 A1, published 20 Sep 2012, provided by Applicant in IDS mailed 12 Jun 2020) at examples 1-5 at pages 76-82, for example at example 3 discloses the structure of a composition for the treatment of dry eye syndrome, however the prior art does not suggest the structural features which result in a composition which fully prevents such diseases or conditions were well known in the art. Therefore it is unclear what structural features are required by the composition as claimed. For the purpose of examination, the claims will be interpreted as requiring those structural features of a composition which are capable of treating such diseases or conditions.
Response to Applicant’s Remarks:
	Applicant’s Remarks, filed 11 Jul 2022, have been fully considered and not found to be persuasive.
Applicant remarks that the specification at working examples 1 and 2 at pages 25-39 describe the structural features of compositions which can treat certain diseases or conditions as acknowledged in the rejection of record. However, this disclosure provides no description of structural features which result in a composition which fully prevents such diseases or conditions, and as detailed in the rejection of record the prior art as represented by Jacobs does not suggest the structural features which result in a composition which fully prevents such diseases or conditions were well known in the art. Therefore the claims are indefinite because it is unclear what structural features are required for a composition which fully prevents such diseases or conditions.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Amended Claims 1, 23-26, 28-36, and 38-41 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jacobs (WO 2012/125400 A1, published 20 Sep 2012, provided by Applicant in IDS mailed 12 Jun 2020).
Jacobs discloses compositions comprising adenosine A3 receptor antagonists for use in treatment of inflammatory eye diseases. (abstract) Jacobs discloses the embodiment where the adenosine A3 receptor antagonist is the compound ACN-1052 
    PNG
    media_image1.png
    245
    322
    media_image1.png
    Greyscale
 having the chemical name (2R,3R,4S)-2-(6-(3-iodobenzylamino)-2-chloro-9H-purin-9-yl)-tetrahydrothiophene-3,4-diol, (page 8, paragraphs 0044-0045) corresponding to instant formula 1 where A is S, Y is the halogen Cl, and R is benzyl substituted with a 3-iodo group. Jacobs discloses in some embodiments are a list of 16 adenosine derivatives including (2R,3R,4S)-2-(6-(3-iodobenzylamino)-2-chloro-9H-purin-9-yl)-tetrahydrothiophene-3,4-diol and (2R,3R,4S)-2-(2-chloro-6-(3-chlorobenzylamino)-9H-purin-9-yl)tetrahydrothiophen-3,4-diol, (paragraph 0063 spanning pages 17-18) corresponding to instant formula 2 and meeting limitations of instant claims 1, 24, 29, 31-32, 34, and 39. Jacobs discloses the compositions include pharmaceutical formulations suitable for oral administration or for administration to the eye, (page 51, paragraph 0143) meeting limitations of instant claim 25. Jacobs discloses oral formulations include capsules containing the active ingredient as solids or granules, (page 51, paragraph 0145) meeting limitations of instant claims 28 and 38. Jacobs discloses formulations also include compositions of the invention administered as eye-drops, (page 51, paragraph 0144) meeting limitations of instant claims 30 and 40. Jacobs discloses the pharmaceutical compositions comprising excipients such as water and polyethyleneglycol, (page 50, paragraph 0141) meeting limitations of instant claims 26 and 36. Jacobs discloses the composition is capable of being used to treat diabetic retinopathy, (page 53, paragraph 0151) meeting limitations of instant claims 23. 
Regarding the intended use of the claimed composition recited in claims 32-41, MPEP 2111.02 at II. provides "During examination, statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether or not the recited purpose or intended use results in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art." MPEP 2111.04 provides that "Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure." The composition disclosed by Jacobs is capable of being used to treat an eye disease such as diabetic retinopathy, therefore the composition disclosed in Jacobs is interpreted as explicitly or implicitly possessing those structural features required or implied by the recited intended use of the claimed composition.
Response to Applicant’s Remarks:
	Applicant’s Remarks, filed 11 Jul 2022, have been fully considered and not found to be persuasive.
	Applicant remarks are drawn to the method of using the claimed composition. However, the claimed invention is drawn to a pharmaceutical composition and not the method of using said composition. MPEP 2122 provides "In order to constitute anticipatory prior art, a reference must identically disclose the claimed compound, but no utility need be disclosed by the reference. In re Schoenwald, 964 F.2d 1122, 1124, 22 USPQ2d 1671, 1673 (Fed. Cir. 1992)" In this case the prior art discloses the compositions comprising adenosine A3 receptor antagonists for use in treatment of inflammatory eye diseases. However, even if Applicant were to provide evidence proving lack of utility for the composition disclosed in the prior art, no utility need be disclosed by the reference in order to constitute anticipatory prior art. 
	Applicant remarks that Jacobs discloses multiple embodiments of the adenosine A3 receptor antagonists. MPEP 2131.02 at II. provides "However, when the species is clearly named, the species claim is anticipated no matter how many other species are additionally named. See Ex parte A, 17 USPQ2d 1716 (Bd. Pat. App. & Inter. 1990)" In this case the species detailed in the rejection of record is clearly named, therefore the claimed species is anticipated no matter how many other species are additionally named in Jacobs. Further, as cited in the rejection of record Jacobs discloses the species as embodiments of the compositions of the invention of Jacobs, for example at paragraph 63, therefore the reasonable interpretation of the prior art is that one of ordinary skill in the art would understand these clearly named embodiments to be the compositions of the invention of Jacobs. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Amended Claims 27 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Jacobs (WO 2012/125400 A1, published 20 Sep 2012, provided by Applicant in IDS mailed 12 Jun 2020) in view of Remington's (Gennaro, A.R., ed., Remington's Pharmaceutical Sciences, 17th edition, 1985, p1406-1677, cited in PTO-892).
	Jacobs teaches as above. Jacobs further teaches a thorough discussion of pharmaceutically acceptable excipients and salts is available in Remington's Pharmaceutical Sciences. (page 50, paragraph 0140-0141)
	Jacobs does not specifically disclose the composition wherein the excipient comprises 0.5 wt% of methyl cellulose. (instant claim 27, 37)
	Remington's teaches the level of ordinary skill in the art of pharmaceutical sciences with regard to pharmaceutical preparations. Remington's teaches the most common means of administering a drug to the eye is in the form of an ophthalmic solution. Contact time may be increased to some extent by the inclusion of a viscosity increasing agent such as methylcellulose. Inclusions of this sort are permitted by the USP. A viscosity in the range of 15-25 centipoises is considered optimum for drug retention and visual comfort. (page 1556, left column, paragraph Ophthalmic Solutions) 
Remington's teaches many emulsifying agents are available for use in preparing emulsions, including various cellulose derivatives such as methylcellulose. (page 1508, left column, paragraph 2-3) Remington's teaches the example that occasionally it is necessary to prepare suspensions from crushed tablets. A general formula for this purpose is given: Methylcellulose 20  0.75, Parabens 0.1, Purified Water 60.0, Propylene Glycol 2.0, Simple Syrup, to make 100.0. (page 1515, bottom of left column) Remington's teaches in oral solid dosage forms natural and synthetic gums which have been used as binders include methylcellulose. (page 1605, right column, paragraph 3) 
	It would have been obvious to one of ordinary skill in the art before the time the invention was filed to combine the teachings of Jacobs in view of Remington's in order to formulate the pharmaceutical preparations through routine experimentation. One of ordinary skill in the art would have been motivated to combine Jacobs in view of Remington's with a reasonable expectation of success because Jacobs provides guidance that a thorough discussion of pharmaceutically acceptable excipients and salts is available in Remington's Pharmaceutical Sciences, and Remington's teaches the level of ordinary skill in the art of pharmaceutical sciences with regard to pharmaceutical preparations, teaches an example of a suspension comprising 0.75% methylcellulose, and suggests in the context of an ophthalmic solution inclusion of a viscosity increasing agent such as methylcellulose to arrive at a desired viscosity would have been obvious.
Response to Applicant’s Remarks:
	Applicant’s Remarks, filed 11 Jul 2022, have been fully considered and not found to be persuasive.
Applicant’s remarks regarding the disclosure and teachings of Jacobs are addressed as above.

Conclusion
No claim is found to be allowable.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan S Lau whose telephone number is (571)270-3531. The examiner can normally be reached Monday-Thursday 9a-5p Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Anna Jiang can be reached on 571-2720627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN S LAU/           Primary Examiner, Art Unit 1623